United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tacoma, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-752
Issued: January 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 3, 2011 appellant filed a timely appeal from the January 19, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) granting him a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a five percent impairment to his left arm, for which he received a schedule award.
On appeal, appellant disagreed with the amount and the time period for the award,
contending that he had the same operation before and received 80 percent more than in this
decision.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 11, 2009 appellant, then a 53-year-old city letter carrier, filed a claim for a
traumatic injury alleging that on February 10, 2009, while making deliveries on his route, he fell
on his left side of his body injuring his left shoulder. OWCP accepted his claim for left shoulder
sprain, acromioclavicular and left rotator cuff tear. On May 15, 2009 appellant had a left
shoulder arthroscopy with arthroscopic debridement of subscapularis and labrum, anterior
subacromial decompression and arthroscopic rotator cuff repair. He was released to full-duty
work on October 1, 2009.
On November 10, 2009 appellant filed a claim for a schedule award.
In a December 24, 2009 report, Dr. Laura Kaufman, a physician Board-certified in both
family and occupational medicine, discussed appellant’s history and her physical examination of
him. She listed his assessment as left shoulder fixed and stable with left upper extremity
impairment of five percent. In reaching this conclusion, Dr. Kaufman noted that appellant had
an acromioclavicular sprain and strain (primary diagnosis) along with rotator cuff rupture and
rotator cuff sprain and strain. She found that the diagnosis for the purpose of the impairment
rating was rotator cuff rupture. Dr. Kaufman then determined that pursuant to the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (6th
ed. 2009), appellant had a class 1 impairment, grade C.2 She referred to the adjustment grid and
found that he had a Functional History (GMFH) grade modifier of one3 and a Physical
Examination (GMPE) grade modifier of one.4 Dr. Kaufman noted that there was no grade
modifier for Clinical Studies (GMCS) because that was used for the diagnosis. She noted that
the grade modifier net adjustment resulted in no adjustment to the five percent impairment
rating.5
On October 1, 2010 OWCP referred appellant’s case to its medical adviser. In a report
dated October 12, 2010, OWCP’s medical adviser noted that Dr. Kaufman provided an excellent
rating report on December 24, 2009, complete with excellent and detailed examination findings
with range of motion determinations times three for the left shoulder and comparables for the
right shoulder. He noted that she appropriately applied the sixth edition of the A.M.A., Guides
and determined that pursuant to Table 15-5 on page 403 of the A.M.A., Guides, appellant had a
class 1 impairment with a grade C default value of five percent. OWCP’s medical adviser noted
that Dr. Kaufman correctly applied grade modifiers in reaching appellant’s calculation that he
had an impairment rating of five percent to the left upper extremity.
On January 19, 2011 OWCP issued a schedule award for a five percent impairment of the
left arm (left upper extremity). The award was for 15.6 weeks of compensation to run during the
period November 9, 2009 to February 26, 2010.
2

A.M.A., Guides 403, Table 15-5.

3

Id. at page 406, Table 15-7.

4

Id. at page 408, Table 15-8.

5

(GMFH 1 minus class 1) plus (GMPE 1 minus class 1) plus (GMCS not factor) equals 0 plus 0.

2

LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8 For OWCP decisions issued on or after
May 1, 2009, the sixth edition of the A.M.A., Guides (6th ed. 2009) is used for evaluating
permanent impairment.9
In determining impairment for the upper extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the upper
extremity to be rated. With respect to the shoulder, the relevant portion of the arm for the
present case, reference is made to Table 15-5 (Shoulder Regional Grid) beginning on page 401.
After the class of diagnosis (CDX) is determined from the shoulder regional grid (including
identification of a default grade value), the net adjustment formula is applied using the grade
modifier for GMFH, grade modifier for GMPE and grade modifier for GMCS. The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).10
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to its medical adviser for an opinion concerning the percentage of impairment
using the A.M.A., Guides.11
ANALYSIS
In the present case, OWCP accepted appellant’s claim for left shoulder sprain,
acromioclavicular and left rotator cuff tear and he had surgery on May 15, 2009. The Board
finds that he has no more than a five percent impairment of the left upper extremity for which he
received a schedule award based on the opinions of Dr. Kaufman and OWCP’s medical adviser.

6

Supra note 2.

7

20 C.F.R. § 10.404.

8

Id.

9

See Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.77, Exhibit 1
(January 2010). For OWCP decisions issued before May 1, 2009, the fifth edition of the A.M.A., Guides (5th ed.) is
used.
10

See A.M.A., Guides 411 (6th ed. 2009).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

3

Dr. Kaufman properly utilized Table 15-5 of the A.M.A., Guides and found that appellant
had a class 1 impairment, grade C, which is described by the A.M.A., Guides as a history of a
rotator cuff injury with residual loss, functional with normal range of motion.12 She applied the
grade modifiers and determined that the grade modifiers’ net adjustment did not change the
impairment rating. OWCP’s medical adviser agreed with Dr. Kaufman’s assessment, noting that
she provided an excellent rating report. Appellant has not provided any medical report
indicating that he is entitled to a greater schedule award.
Appellant contends on appeal that he had the same injury before and that he received a
greater award encompassing a greater number of weeks. However, as discussed above, OWCP
no longer applies the fifth edition of the A.M.A., Guides. For decisions issued on or after May 1,
2009, the sixth edition of the A.M.A., Guides is used for determining impairment ratings.13
Moreover, section 8107(c)(1) of FECA14 provides that for a 100 percent loss of use of the arm, a
claimant is entitled to 312 weeks’ of compensation. As appellant has a five percent loss of use of
his left arm, he is entitled to five percent of 312 weeks or 15.6 weeks’ of compensation, which
was provided to him in the schedule award decision. He is entitled to no more under FECA.
For these reasons, appellant did not show that he has more than a five percent impairment
of his left upper extremity.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he has
more than a five percent impairment to his arm, for which he received a schedule award.

12

Supra note 2.

13

See supra note 9.

14

5 U.S.C. § 8107(c)(1).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 19, 2011 is affirmed.
Issued: January 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

